UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


Esa Muhammad a.k.a. Bandele Hinton,            )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )      Civil Action No.     11
                                               )
Motorola, Incorporated et al.,                 )
                                               )
                Defendants.                    )




                                   MEMORANDUM OPINION

        This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint.

Pursuant to 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint upon a

determination that it, among other grounds, fails to state a claim upon which relief can be

granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

        Plaintiff, who lists his address as a Post Office Box in the District of Columbia, alleges in

his one-page complaint that in May 2000, he "signed a disclosure statement while completing my

employment with [defendant] Motorola, Inc," in which he "stated all activity to date on my

invention known as Smartech Solutions." Plaintiff further alleges that after he was laid off,

Motorola "stole [his] intellectual property" "by forming [defendant] Motorola Solutions, Inc.[,]

and Motorola Mobility, Inc .. " Plaintiff seeks $50 million in damages.

       Rule 8(a) of the Federal Rules of Civil Procedure requires complaints to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction [and] (2) a short and plain

statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a); see

Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Oralsky v. CIA, 355 F.3d 661,668-71 (D.C. Cir.
2004). A plaintiff s "[ fJactual allegations must be enough to raise a right to relief above the

speculative level .... " Bell Atlantic Corp. v. Twombly, 555 U.S. 544, 555 (2007) (citations

omitted); see Aktieselskabet AF 21. Nov. 2001 v. Fame Jeans, Inc., 525 F.3d 8,16 n. 4 (D.C. Cir.

2008) ("We have never accepted 'legal conclusions cast in the form of factual allegations'

because a complaint needs some information about the circumstances giving rise to the claims.")

(quoting Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994».

       Plaintiff has not alleged that he has obtained a patent for his alleged invention. He

therefore has neither stated a cognizable claim nor established his legal standing to sue. See

Acme Highway Products Corp. v. Maurer, 525 F. Supp. 1130 (D.D.C. 1981) ('"The "case or

controversy' requirement [under the Declaratory Judgment Act] is met in patent cases when a

'claim or charge of infringement has been made, directly or indirectly' by the person entitled to

enforce the patent.") (citation omitted). A separate Order of dismissal accompanies this

Memorandum Opinion.




Date: September   J,    2011
                                              United States District Judge




                                                  2